Citation Nr: 0948793	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by surgical treatment by the 
Department of Veterans Affairs in April and May 2003.

2. Entitlement to a rating higher than 70 percent for 
posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1963 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2005 for the claim 
under 38 U.S.C.A. § 1151 and in January 2007 for the claim 
for increase for posttraumatic stress disorder of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

During the adjudicatory process, the Veteran asserted that he 
could not work due to his service-connected disabilities.  In 
January 2006, the Veteran indicated that he was receiving 
disability benefits from the Social Security Administration.  
The duty to assist includes obtaining records of the Social 
Security Administration, which have been identified and are 
relevant.  

As records of the Social Security Administration are relevant 
to occupational impairment and as occupational impairment is 
also relevant in the claim for increase for posttraumatic 
stress disorder, further development under the duty to assist 
is needed. 

The Board is deferring appellate review on the claim under 
38 U.S.C.A. § 1151 until the Board has the opportunity to 
review the records of the Social Security Administration. 



Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Social 
Security Administration. 

2. After the development has been 
completed, adjudicate the claims in 
light of the records of the Social 
Security Administration.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


